Exhibit 10.2

EMPLOYMENT AGREEMENT

THE UNDERSIGNED:

 

1. SARA LEE/DE International B.V., registered according to its articles of
association in Joure, with offices in Utrecht, represented in this matter by
Mr. C.J.A. van Lede in his capacity as Chairman of the Supervisory Board,
hereinafter referred to as the “Company,” and

 

2. F. van Oers, resident in 5509 LW in Veldhoven on Buspad 1, hereinafter
referred to as the “Director,”

WHEREAS:

On January 15, 1996 the Director began working at Koninklijke Douwe Egberts B.V.
in the position of Director Finance & Administration of Douwe Egberts
Netherlands and effective July 1, 1999 was appointed General Manager Operations
of Douwe Egberts Netherlands and then to President of DECS Netherlands on
September 1, 2000;

On July 1, 2003 the Director was then appointed to the position of President
DECS International/Coffee & Tea UK/DEKS Germany & Austria;

The Supervisory Board of Sara Lee/DE N.V., by virtue of article 21, section 1 of
the Articles of Association Sara Lee/DE N.V., by resolution of April 1, 2005,
appointed the Director a member of the Board of Management of the Sara Lee/DE
N.V. effective April 1, 2005 and whereas within the management of the Sara
Lee/DE N.V. the Director shall be in charge in particular of Finance &
Administration;

By resolution of April 1, 2005 the Director was also appointed member of the
Board of Management of the Company by the General Meeting of Shareholders of the
Company, in pursuance of article 12, section 2 of the Company’s Articles of
Association, effective April 1, 2005;

The Director is specifically in charge of Finance & Administration within the
Board of Management of the Company;

The Director is aware of the joint venture between the Company, Sara Lee/DE N.V.
and Sara Lee Corporation, Chicago, USA, hereinafter referred to as SLC, of which
the Company is a business unit;

The parties consider it advisable to amend the employment agreement drawn up and
signed on June 27, 2000 with Koninklijke Douwe Egberts B.V., a subsidiary of the
Company with the supplemental agreement of 05/20/2000, which replaced the
previous employment agreement of 12/22/1995 with supplemental agreements of
07/01/1999 and 07/07/2000, as a result of the Director being appointed a member
of the Board of Management of Sara Lee/DE N.V., respectively, the Company;

Parties wish to stipulate further conditions with regard to their employment
relationship for the purpose of an uninterrupted continuation of the work
agreement of the Director with the Company, whereby the present agreement shall
entirely replace the agreement of June 27, 2000 with the supplemental terms
specified there.



--------------------------------------------------------------------------------

HAVE AGREED AS FOLLOWS:

Clause 1 - Contract term

 

a. This agreement is viewed as having entered into effect on April 1, 2005 and
replaces all employment agreements entered into prior to this date between the
Company or subsidiaries thereof and the Director and/or agreements made with
regard to their employment relationship, which have herewith expired.

 

b. Without prejudice to the terms set forth in addenda A and B to this
agreement, this agreement has been entered into for an indefinite period of time
and may be canceled by either party by registered letter at the end of a
calendar month with due observance of a cancellation notification period of six
months by the Company or three months by the Director, respectively, all with
due observance of the provisions regarding the dismissal of members of the Board
of Management set forth in the Company’s Articles of Association.

 

c. In any event this agreement shall terminate ipso jure without the requirement
of any cancellation when the age is reached at which a member of the Board of
Management is required to step down according to the Company’s Articles of
Association.

Clause 2 - Job/Powers

 

a. The Director is required to perform his activities in accordance with the
relevant provisions stipulated by law and in the Company’s Articles of
Association.

The Director is also required to adhere to any “Administrative Policy”
established in pursuance of article 13 section 2 of the Articles of Association,
if it exists and as long as it exists.

 

b. The Director is a member of the Board of Management, which as a board is in
charge of the management of the Company. The Director is responsible in
particular for the Coffee & Tea Division.

The Supervisory Board is authorized to make additions or changes to the job
description at any time in consultation with the Board of Management and the
Director.

Notwithstanding the accountability of the directors of the Company to the
Supervisory Board and the General Meeting of Shareholders of the Company under
the law and in pursuance of the Company’s Articles of Association, the Director
shall report to the Chairman of the Board of Management.

 

c. The Director will be asked to fulfill managerial function(s) in addition to
his function as a member of the Board of Management of the Company and to
perform activities at subsidiaries and/or affiliates of the Company or belonging
to the SLC group.

 

2



--------------------------------------------------------------------------------

d. In addition to his function as a member of the Board of Management of the
Company, the Director shall perform activities for SLC on the basis of the
employment agreement entered into with SLC.

 

e. The Director is required to adhere to the Global Business Standards and
similar rules of conduct of SLC as they are stipulated from time to time. The
Global Business Standards include, among others, provisions concerning
restrictions placed on private investments.

Clause 3 - Primary employment terms

 

a. Salary

The Director is entitled to a gross annual salary of €182,000.00, effective
April 1, 2005. This salary includes all legally required benefits of whatever
kind, including vacation pay and year-end payout.

 

b. Bonus

The Director is entitled to an annual bonus not to exceed 125% of the salary of
the Director earned during the financial year, based on the performance of the
Director as expressed in a bonus score concerning the activities to be performed
for the Company in the expired financial year in question. The bonus payout
shall be determined annually based on bonus standards stipulated in advance in
writing in consultation with the Director by or on behalf of the Supervisory
Board of the Company and the bonus score determined in consultation with the
Director by or on behalf of the Supervisory Board of the Company after expiry of
the fiscal year in question. The “Bonus Plan” may be changed and further rules
may be set by or on behalf of the Supervisory Board of the Company with regard
to the determination of bonus standards, bonus scores as well as the method and
form of payment of a determined bonus.

 

c. Payment

Payment of the salary shall occur in Euros on a periodical basis, afterward, at
the end of the period in question. Payment of the determined bonus shall occur
in September of every year.

 

d. Increases

The salary of the Director may be increased, normally on September 1st, based on
the review by the Supervisory Board of the performance of the Director as well
as general market trends for similar-level positions. The Director shall always
be informed in writing of any salary increase.

 

e. Work disability

During the first year of sickness in which the Sickness Benefits Act is
applicable, and the two consecutive years thereafter in which there is a
situation of work disability as defined in WAO/AAW [Disablement Insurance
Act/General Work Disability Act], the Company shall supplement the benefits
under the Sickness Benefits Act and/or WAO/AAW (or any legal regulation which
replaces them or which is created in addition to them) up to 100% of the salary
in effect on the day preceding the first day of illness, adjusted in the manner
as described in section (d) of this clause.

After this period of time the Director shall receive a work disability benefit
in accordance with the terms set forth in the work disability policy and in
compliance with the terms stipulated therein, which may be amended from time to
time, which also applies for employees to which the Collective Labor Agreement
Coffee & Tea of Koninklijke Douwe Egberts B.V. is applicable.

 

3



--------------------------------------------------------------------------------

Benefit payments from the abovementioned insurances shall, in the event of
retirement of the Director during the period of sickness or work disability, be
deducted by the pension payments for the period in question.

 

f. Recoupment clause

The Company is not obligated to pay out any benefit due to work disability as
defined in section (e) of this clause if and to the extent the Director is able
to assert a claim for compensation against a third party due to a loss of salary
in connection with his work disability. In the latter mentioned case, the
Company shall pay equal amounts as referred to in section (e) of this clause
only by way of advance payments on the damage compensation to be received from
the third party and against assignment for collection by the Director of his
right to damage compensation to the amount of the advances paid by the Company.
The obligation of the Company to pay the Director the collected damage
compensation amounts shall be compensated automatically with the advance
payments made to him.

 

g. Stock options

By virtue of the function of member of the Board of Management of the Company
and the related activities, the Director shall be entitled to participate in any
stock option plan of SLC that provides for the assignment of options to acquire
SLC shares, which are to be exercised in a specified period, at the market value
of such shares at the time of any stock option allocation, as well as to
participate in any plan of SLC that provides for the acquisition of shares
placed under conditions where power of disposal is concerned. The number of
share options or shares that will be allocated to the Director shall be
determined as part of the ratification of such plans by the Board of Directors
of SLC or a Committee thereof by such Board and/or Committee.

With regard to the entitlement of the Director to participate in the
aforementioned share option/share plans, the position of member of the Board of
Management of the Company, as well as his (potential) position at SLC shall be
the basis, in relation to the appropriate order of ranking of similar positions
within the SLC group.

The Supervisory Board of the Company recognizes the above described entitlement
of the Director and is in agreement with the respective valid authority of the
Board of Directors of SLC and/or its Committee.

Clause 4 - Secondary employment terms

 

a. Vacation rights

The Director is entitled to thirty vacation days per year. The taking of
vacation time by the Director shall be done as mutually agreeable with the other
members of the Board of Management. In the event of any long-term absence the
Director shall inform the Chairman of the Supervisory Board.

 

4



--------------------------------------------------------------------------------

b. Pension benefits

The scheme concerning the pension rights allocated to the Director by virtue of
the present employment agreement is set forth in addendum C to this agreement.

Clause 5 - Tertiary employment terms

 

a. The Director is and shall remain included in the voluntary collective
healthcare insurance that has been entered into by the Company. The premiums
shall be borne entirely by the Director. 50%—or the percentage that is or shall
be stipulated from time to time in the healthcare insurance policy set forth in
the Collective Labor Agreement Coffee & Tea of Koninklijke Douwe Egberts B.V.—of
the premium owed by the Director shall be paid (gross) by the Company based on
insurance class 2a for the Director and partner, and class 3 for his children.

 

b. Car policy

 

  1. If the Director so requests, the Company shall provide the Director with a
suitable vehicle for business and private use at the expense of the Company.

 

  2. In addition to the vehicle referred to under (b.1.) the Director may also
make use of the policy in effect for the Board of Management with regard to the
use of director chauffeurs for business purposes.

 

c. Communication costs

The Company shall compensate the Director for all communication costs, such as
subscription and call charges of telephone, fax and e-mail lines at the home
address of the Director and fixed and variable costs of a mobile telephone or
digital connection, with due understanding that the Director shall owe that
which is charged to the Director by virtue of valid tax laws with regard to
communication costs.

 

d. Reimbursable expenses

Expenditures made by the Director as part of the performance of his tasks as a
member of the Board of Management on behalf of the Company, such as travel and
accommodation costs, shall be reimbursed to him by the Company based on expense
reports.

The Chairman of the Supervisory Board may, as necessary, request to inspect the
Director’s expense reports, which shall be administered on a quarterly basis.

 

e. Non-reimbursable expenses

The Company shall pay a representation allowance to the Director for
non-reimbursable expenses, which may be changed at any time separately by
proposal of the Supervisory Board. As of April 1, 2005 until such time that the
compensation is changed, a representation allowance of €6,126.00 per year shall
be in effect. Payment shall be made on a periodical basis.

 

f. Mandatory liability insurance

As a member of the Board of Management and in all capacities he fulfills by
virtue of or in connection with the Company, the Director is insured for the
term of this agreement and thereafter in

 

5



--------------------------------------------------------------------------------

terms of his legal liability based on the insurance terms valid for directors
within the SLC group. The costs of the insurance are at the expense of the
Company. If the Director is pronounced liable for damages by court decision by
virtue of his aforementioned liability, which does not fall under the
above-mentioned insurance policy coverage, the Company shall compensate the
Director for the financial losses suffered by the Director unless it is
determined by court ruling that the Director is guilty of a deliberate or gross
negligence.

The Director is obligated to keep the terms set forth in section
(f) confidential where third parties are concerned.

Clause 6

 

a. If the Director receives any benefit or compensation from any function he
fulfills by virtue of his capacity as a member of the Board of Management of the
Company, he shall pay it/have it paid to the cash account of the Company.

For activities which the Director performs for the benefit of companies that
belong to the SLC group or the Company, the Director may receive benefits or
payments which the Director may view as independent employment income, provided
the performance of such activities occurs with the prior written permission of
the Supervisory Board of the Company and provided they are of a structural
nature and the direct involvement of the Director in the company in question is
required, given the business activities thereof.

Clause 7 - Secondary functions

Without prejudice to the terms set forth in section (b) of clause 6 of this
agreement, the Director agrees not to work for any other employer for the
duration of the employment relationship either indirectly or directly, to
refrain from doing business for his own account and not to accept any employment
nor fulfill any paid and/or time-consuming unpaid position without the prior
written permission of the Chairman of the Supervisory Board of the Company.

The Director declares that on the date of signing of this agreement he fulfills
the secondary functions set forth in addendum D, to which the Supervisory Board
herewith grants its permission as referred to above.

The (potential) remunerations and/or compensation associated with the secondary
functions referred to in this article are not required to be subtracted from the
salary mentioned in clause 3, section (a) or from any benefit or compensation
mentioned in this agreement.

Clause 8 - Noncompetition

 

a.

The Director agrees not to be employed or involved in any way in or at any
company, directly or indirectly, for himself or for any others, with activities
in a field similar to or otherwise competitive with that of the Company and its
affiliated companies, for the term of the employment relationship and for a
period of 24 months after the end of the employment relationship. At the
proposal of the

 

6



--------------------------------------------------------------------------------

 

Chairman of the Supervisory Board, taking into account the potential damage for
the Company and affiliated companies, if requested the noncompetition clause may
be declared null and void with regard to a specific activity or involvement of
the Director. Such a request from the Director shall not be denied on unfair
grounds.

The Director furthermore agrees for the above described period of time not to
entice any employee(s) of the Company or its affiliated companies to leave their
employer.

 

b. If the Director acts in violation of his obligations under the terms set
forth under (a) of this clause, he shall pay the Company a penalty for each
violation (without any notice of default being required), the amount of which
shall be equal to one times the most recent gross annual salary of the Director
in effect, as well as a penalty equal to €22,690.00 for every day the violation
continues after notification of the discovery thereof by the Company, without
prejudice to the right of the Company to demand full damage compensation in lieu
of the penalty.

Clause 9 - Confidentiality

 

a. The Director is required to maintain confidentiality with regard to all
details which concern the business of the Company and its affiliated companies.

 

b. The Director agrees not to disclose any information, knowledge or data in any
way to anyone concerning the business of the Company and its affiliated
companies made known to him during or as a consequence of his employment at the
Company and concerning which an obligation of confidentiality is imposed on him
or of which he is or should be aware the confidential nature, both for the
duration of the employment relationship as well as after the employment
relationship is terminated for whatever reason.

 

c. The Director shall use information, knowledge or data as referred to under
(b) of this clause only within the context of his activities by reason of his
employment agreement with the Company.

 

d. Should the Director violate his obligations under the terms in sections (a),
(b) and (c) of this clause, for each violation he shall owe the Company a
penalty to the amount of one times the most recent gross annual salary in
effect, without detriment to the right of the Company to demand full damage
compensation in lieu of the penalty.

Clause 10 - Documents

The Director is prohibited from in any way having or maintaining private
possession of documents or correspondence or copies thereof or computer
databases which he has obtained in connection with his work at the Company,
except to the extent and for as long as this is necessary for the performance of
his activities for the Company. In any case the Director is obligated, even
without being requested to do so, to surrender such documents, correspondence
and copies thereof to the Company immediately upon termination of the employment
relationship or in the event of any non-activity for whatever reason.

 

7



--------------------------------------------------------------------------------

Clause 11 - Dismissal

The Company has the right to dismiss the Director from his position of member of
the Board of Management of the Company without thereby terminating the
employment relationship with the Director, if and for as long as, in the opinion
of the Supervisory Board of the Company, the Director is incapable of properly
fulfilling his activities as a member of the Board of Management due to illness
or accident or otherwise, and the Company shall not be liable for any damage
compensation in such case.

The preceding in no way prejudices the right of the Company to terminate the
employment relationship thereafter in pursuance of the terms of this agreement.

Clause 12

 

a. Any disputes that arise by virtue of the present agreement or of any other
more specific agreements which may be the result thereof shall be decided in
accordance with the Rules and Regulations of the Netherlands Arbitration
Institute in Rotterdam. The arbitration court shall consist of three arbiters.
The place of arbitration shall be in Utrecht.

 

b. This agreement is subject to the law of the Netherlands.

 

c. Changes and/or additions to this agreement must be stipulated in writing in
order to be legally valid.

Clause 13

The addenda form an integral part of this agreement.

They are:

 

  A. Early resignation policy

 

  B. Employment termination policy

 

  C. Pension letter

 

  D. Secondary functions

Thus prepared in duplicate and signed in Utrecht on 06/07/2005.

 

SARA LEE/DE INTERNATIONAL B.V.    /s/ F. van Oers By: /s/ C.J.A. van Lede,
Chairman of the Supervisory Board

 

8



--------------------------------------------------------------------------------

Addendum A

This addendum forms an integral part of the employment agreement of
[handwritten:] 06/07/2005.

 

1.

The Company herewith reserves the right to have the Director resign as a member
of the Board of Management for Company reasons before he reaches his pensionable
age on his 62nd birthday, but after he reaches the age of 57.5.

If the Supervisory Board of the Company thus asks the Director to resign,
whereby a notification period of at least six months shall be observed by the
Company, the Director, without reservation and with all cooperation, shall
accept this resignation at the time desired and indicated by the Company.

 

2. The Company herewith grants the Director the right to step down voluntarily
at his request upon reaching the age of 60, whereby a notification period of at
least three months will be observed by the Director.

 

3. In the event of his resignation as a member of the Board of Management, as a
result of the terms set forth sub 1 and sub 2, respectively, in this Addendum,
in the period beginning on the date of termination of his employment
relationship with the Company until the date of his retirement at the age of 62,
the Director shall be able to claim an arrangement for voluntary early
resignation, as this is declared or shall be declared applicable by the
Supervisory Board for members of the Board of Management.

 

4. For Directors who resign as a member of the Board of Management in pursuance
of sub 1 or 2 of this Addendum, in departure from what is in effect for other
employees of the Company, there shall be a payout based on 90% of the most
recent gross annual salary earned as defined in clause 3 section (a) of this
Employment Agreement for the first year beginning as of the date of termination
of his employment relationship with the Company and based on 80% of that most
recent gross annual salary earned for the remaining period until the age of 62
is reached, whereby the Supervisory Board of the Company can decide to index the
yearly salary annually.

The arrangements required for this policy shall be made by the Company. The
Company is entitled to transfer the rights and obligations by virtue of the
terms in this Addendum A to an institution set up for this purpose.

 

5. Inasmuch as the Director draws income for work from other sources after the
above-mentioned policy takes effect or acquires earnings from independent
entrepreneurship, to the extent on a gross basis such income together with the
payouts according to sub 3 and 4 of Addendum A amount to more than 100% of the
above-mentioned most recent gross annual salary earned, the greater shall be
deducted from the payment owed by the Company. Remuneration on account of the
exercising of the function of a member of the Supervisory Board shall not be
viewed as being part of the above-mentioned income from work or independent
entrepreneurship, respectively. In the event of the above-mentioned income, the
Director shall always submit an itemized statement thereof to the Company.

 

9



--------------------------------------------------------------------------------

6. Upon termination of the employment relationship, the Director shall resign
from all functions to which the Director may be appointed on the basis of
section (c) of clause 2 of this Employment Agreement, and shall provide all
necessary signatures and cooperation for this purpose.

Thus prepared in duplicate and signed in Utrecht on 06/07/2005.

 

SARA LEE/DE INTERNATIONAL B.V.    /s/ F. van Oers By: /s/ C.J.A. van Lede,
Chairman of the Supervisory Board

 

10



--------------------------------------------------------------------------------

Addendum B

This Addendum forms an integral part of the employment agreement of
[handwritten:] 06/07/2005.

The following policy is in effect for the Director for the period of time as of
his appointment to member of the Board of Management until the moment in time at
which he reaches the age of 57.5.

 

1. If the Company terminates the employment relationship before the Director
reaches the age of 57.5 without observance of the notification period of six
months, or with due observance of the notification period of six months, for
other than urgent reasons as defined in Section 7A:1639.p BW [Civil Code]—where
applicable in the event of a difference of opinion with regard to this as
determined based on arbitration, as stipulated in clause 12 of this Employment
Agreement—the Company shall owe the Director an amount equal to:

 

  a) either 1.5 (one and a half) times the most recent gross annual salary
earned, as specified in clause 3 section (a) of this employment agreement, in
the event of cancellation without observance of the cancellation period of six
months;

 

  b) or 1 (one) times the most recent gross annual salary earned, as specified
in clause 3 section (a) of this employment agreement, in the event of
cancellation with due observance of the notification period of six months;

 

  c) or a compensation viewed as fair for the termination of the employment
relationship, which surpasses that which is stipulated sub (a) and/or (b) of
this section of this Addendum B, with due observance of all circumstances viewed
as relevant in the situation which occurred. Should it turn out that this
compensation cannot be determined amicably between the Director and the Company,
either party shall request that the above-mentioned compensation be determined
on the basis of arbitration, as stipulated in clause 12 of this Employment
Agreement. The ruling of the arbitration court shall be binding for both the
Director and the Company.

The above-mentioned payout sub (a), (b) or (c) shall be paid by the Company
after deduction of the owed taxes, premiums, etc. on the date of termination of
the employment relationship or promptly after receipt of the above-mentioned
arbitration judgment, if this should occur on a later date.

 

2. At the end of the employment relationship, a premium-free arrangement will be
provided for the pension claims incurred during the employment relationship,
based on an actuarial assessment of the pension rights contributed and incurred
until that date.

 

3. The Director may continue the health insurance on an individual
basis—provided written notification thereof is received in a timely
fashion—without, however, being able to claim a contribution of the Company to
the premiums.

 

4. All employment terms are, unless otherwise stipulated above, automatically
terminated at the end of the employment relationship.

 

11



--------------------------------------------------------------------------------

5. At the end of the employment relationship, the Director shall resign from all
functions to which the Director may have been appointed by virtue of clause 2
section (c) of this Employment Agreement, and shall provide all necessary
signatures and cooperation for this purpose.

Thus prepared in duplicate and signed in Utrecht on 5/25/2005 and 06/07/2005.

 

SARA LEE/DE INTERNATIONAL B.V.    /s/ F. van Oers By: /s/ C.J.A. van Lede,
Chairman of the Supervisory Board

 

12



--------------------------------------------------------------------------------

Addendum C

This Addendum, containing a provision to be added separately concerning Pension
benefits, forms an integral part of the Employment Agreement of [handwritten:]
06/07/2005.

 

13



--------------------------------------------------------------------------------

Addendum D

This Addendum forms an integral part of the Employment Agreement of
[handwritten:] 06/07/2005.

Secondary functions as referred to in clause 7 of this Employment Agreement,
fulfilled by the Director at the time of signing of this agreement:

- None.

 

14